MR. JUSTICE ANGSTMAN:
(dissenting).
In my opinion Judge Besancon was right in submitting the case to the jury. I cannot agree that there was no evidence to show that Missoula county was the owner of the deepfreeze or freezer in question. Certainly some one owned it. The Folsom Company could not claim to be its owner because it had received from Missoula county full payment of the purchase price and had delivered the freezer to Hale, the county surveyor, who also had a deep freezer and a refrigerator delivered to his own house, which were paid for by Missoula county. It knew all the facts with reference to the fraudulent claim being presented as for a sale of parts rather than a sale of a freezer. Being a party to that fraud it could not have successfully sued to recover the freezer had it desired to do so because it would have been estopped from contending that it was still the owner thereof.
*271The case is comparable to that of Laverty v. People, 111 Colo. 453, 142 Pac. (2d) 381, where like contention was made under facts somewhat similar to those here. Likewise under the facts here the county is at least the equitable owner of the freezer.
E. C. M. 1947, sec. 86-103, provides that: “When a transfer of real property is made to one person, and the consideration thereof is paid by or for another, a trust is presumed to result in favor of the person by or for whom such payment is made. ’ ’
The rule is but declaratory of the common law and controls as well to personal property as to real property. Meagher v. Harrington, 78 Mont. 457, 254 Pac. 432.
Here delivery of the freezer was made to Hale,’ the person who made requisition for it on behalf of the county, and certainly the county is at least the equitable owner thereof. Furthermore, there is respectable authority that the actual condition of the legal title is immaterial so long as the property is propeiiy and sufficiently identified. 45 Am. Jur., Eeeeiving Stolen Property, p. 388, sec. 5.
This court in State v. Huffman, 89 Mont. 194, 296 Pac. 789, has intimated that the rule stated in State v. Moxley, 41 Mont. 402, 110 Pac. 83, is too broad, but found it unnecessary to determine the point. It would seem that if the identification is sufficient to protect a defendant from another prosecution in connection with the same property it is sufficient. Compare State v. Mercer, 114 Mont. 142, 133 Pac. (2d) 358. Where the property is sufficiently described and identified to enable the defendant to make his defense and to be protected from another prosecution concerning the same property, of what concern is it to him as to the status of the technical legal title 1 Other courts have held that an allegation of ownership is immaterial where the property is otherwise identified. People v. Grahle, 67 Cal. App. 183, 227 Pac. 227; People v. Mitchell, 109 Cal. App. 116, 292 Pac. 692; State v. Martin, 94 Wash. 313, 162 Pac. 356.
As before stated, I think there was proof of ownership in the county as alleged and hence it is not necessary to here determine whether the rule stated in the Mosley Case is too broad.
*272I think the judgment and order denying a new trial should be affirmed.